DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR1588281 to Etablissements G. Maier & Cie S.A.R.L. (“Etablissements”) in view of U.S. Patent No. 3,612,585 to Mayr (“Mayr”) and U.S. Patent No. 10,487,873 to Nakayama et al. (“Nakayama”).
Regarding claim 8, Etablissements discloses a bar stock 10 comprising a center bore 11 formed so as to include a center aperture with a square feature (defined by linear surfaces of 11) for securing an accessory in a non-rotatable manner, the center aperture also including a substantially circular feature (defined by concave surfaces of 11) for securing an accessory in a rotatable manner, but does not disclose that the center bore is formed with an opening in one side that enables an accessory to be secured within but still protrude out of the center bore; and at least two peripheral threaded bores.
Mayr discloses a profile in Fig. 1 having a center bore 1, wherein the center bore is formed with an opening in one side that enables an accessory to be secured within but still 
Nakayama discloses a profile with at least two peripheral threaded bores 54 to enable fastening of accessory components (Nakayama col 4, ln 30-35).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Etablissements to have the center bore formed with an opening in one side that enables an accessory to be secured within but still protrude out of the center bore as taught by Mayr and to have at least two peripheral threaded bores to enable fastening of accessory components as taught by Nakayama to provide the predictable result of creating an opening that could facilitate receipt or securement of connectors or accessories.
Regarding claim 9, Etablissements modified by Mayr and Nakamaya does not expressly disclose that the center bore has a substantially 0.2501" diameter.
It would have been an obvious matter of design choice to modify the structure of Etablissements to have the center bore be substantially 0.2501" in diameter since such a modification would have involved a mere change in the size of the components. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 10, Etablissements modified by Mayr and Nakamaya discloses at least two peripheral bores (13, 13’ in Etablissements).
Regarding claim 11, Etablissements modified by Mayr and Nakamaya further discloses that said at least two peripheral apertures comprise four peripheral apertures (13, 13’, 13’’ in Etablissements) but does not disclose that the peripheral apertures are in a 0.770" diagonal square configuration.
It would have been an obvious matter of design choice to modify the structure of Etablissements to be a 0.770” diagonal square since such a modification would have involved In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 12, Etablissements modified by Mayr and Nakamaya discloses at least two peripheral bores (13, 13’ in Etablissements) each having a center axis that is equal in distance from a center axis of the center bore.
Regarding claim 13, Etablissements modified by Mayr and Nakamaya discloses that the substantially circular feature (defined by concave surfaces of 11) includes a plurality of curve supporting features separated from one another but with a collective circular profile.
Regarding claim 14, Etablissements modified by Mayr and Nakamaya discloses that the square feature (defined by linear surfaces of 11) and the substantially circular feature (defined by concave surfaces of 11) are a combined feature instead of being separate and distinct from one another.
Regarding claim 15, Etablissements modified by Mayr and Nakamaya discloses that a section of the extruded bar stock is similar in shape to a shape of a block letter “C”.
Regarding claim 21, Etablissements discloses an extruded bar stock 10 comprising a center bore 11 formed so as to include a center aperture 11 with a non-circular feature (defined by linear surfaces of 11) for securing an accessory in a non-rotatable manner, the center aperture also including a substantially circular feature (defined by concave surfaces of 11) for securing an accessory in a rotatable manner and the bar stock comprising an opening channel 13, 13’ disposed across opposing sides of a channel 12, the opening channel having a width substantially equal to a width of a channel on another side of the extruded bar stock. Etablissements does not disclose that the center bore 11 is formed with an opening in one side that gives a cross section of the extruded bar stock an overall shape that is substantially consistent with a letter "C".
Mayr discloses a profile in Fig. 1 having a center bore 1, wherein the center bore is formed with an opening in one side that gives a cross section of the extruded bar stock an 
Nakayama discloses a profile with at least two peripheral threaded bores 54 to enable fastening of accessory components (Nakayama col 4, ln 30-35).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Etablissements to have the center bore formed with an opening in one side that gives a cross section of the extruded bar stock an overall shape that is substantially consistent with a letter "C” as taught by Mayr and to have at least two peripheral threaded bores to enable fastening of accessory components as taught by Nakayama to provide the predictable result of creating an opening that could facilitate receipt or securement of connectors or accessories.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Etablissements in view of Mayr and Nakamaya as applied to claim 8 above, and further in view of U.S. Publication No. 2010/0150484 to Watson (“Watson”).
Regarding claim 16, Etablissements modified by Mayr and Nakamaya does not disclose that a cross section of the extruded bar stock comprises beveled corners. Watson discloses a bar stock 300 in Fig. 3A wherein the bar stock 300 has beveled corners 330 forming an octagonal shape. It would have been an obvious matter of design choice to modify the shape of Etablissements’ profile to have beveled corners forming an octagonal shape since such a modification would have involved a mere change in the shape of the components. A change in shape is generally recognized as being within the level of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Claims 8, 21, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,474,213 to Oetlinger (“Oetlinger”) in view of Etablissements, Mayr and Nakamaya. 
Regarding claim 8, Oetlinger discloses a bar stock 14 comprising a center bore 93 formed so as to include a center aperture and at least two peripheral bores 92a-92d but does not disclose that the center aperture has with a square feature for securing an accessory in a non-rotatable manner, the center aperture also including a substantially circular feature for securing an accessory in a rotatable manner, and wherein the center bore is formed with an opening in one side that enables an accessory to be secured within but still protrude out of the center bore; and that the at least two peripheral bores are threaded.
Etablissements discloses a bar stock 10 comprising a center bore 11 formed so as to include a center aperture with a square feature (defined by linear surfaces of 11) for securing an accessory in a non-rotatable manner, the center aperture also including a substantially circular feature (defined by concave surfaces of 11) for securing an accessory in a rotatable manner in order to facilitate assembly of various accessory parts (Etablissements, page 2 lines 48-52 of machine translation).
Mayr discloses a profile in Fig. 1 having a center bore 1, wherein the center bore is formed with an opening in one side that enables an accessory to be secured within but still protrude out of the center bore to create an opening that could facilitate receipt of connectors or accessories (Mayr, col 2, lines 16-25).
Nakayama discloses a profile with at least two peripheral threaded bores 54 to enable fastening of accessory components (Nakayama col 4, ln 30-35).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Oetlinger to have the center aperture provided with a square feature for securing an accessory in a non-rotatable manner, the center aperture also including a substantially circular feature for securing an accessory in a rotatable manner as taught by 
Regarding claim 21, Oetlinger discloses an extruded bar stock 14 comprising a center bore 93 formed so as to include a center aperture and at least two peripheral apertures 92a-92d and the bar stock comprising an opening channel (46a, 48a) disposed across opposing sides of a channel 32, the opening channel having a width substantially equal to a width of a channel 32 on another side of the extruded bar stock. 
Oetlinger does not disclose that the center aperture has with a square feature for securing an accessory in a non-rotatable manner, the center aperture also including a substantially circular feature for securing an accessory in a rotatable manner, wherein the center bore 11 is formed with an opening in one side that gives a cross section of the extruded bar stock an overall shape that is substantially consistent with a letter "C"; and that the at least two peripheral apertures are configured to be threaded.
Etablissements discloses an extruded bar stock 10 comprising a center bore 11 formed so as to include a center aperture 11 with a non-circular feature (defined by linear surfaces of 11) for securing an accessory in a non-rotatable manner, the center aperture also including a substantially circular feature (defined by concave surfaces of 11) for securing an accessory in a rotatable manner to facilitate assembly of various accessory parts (Etablissements, page 2 lines 48-52 of machine translation).
Mayr discloses a profile in Fig. 1 having a center bore 1, wherein the center bore is formed with an opening in one side that gives a cross section of the extruded bar stock an overall shape that is substantially consistent with a letter "C” to create an opening that could facilitate receipt of connectors or accessories (Mayr, col 2, lines 16-25).

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Etablissements to have the center bore formed with an opening in one side that gives a cross section of the extruded bar stock an overall shape that is substantially consistent with a letter "C” as taught by Mayr and to have at least two peripheral threaded apertures to enable fastening of accessory components as taught by Nakayama to provide the predictable result of creating an opening that could facilitate assembly, receipt or securement of connectors or accessories.
Regarding claims 24 and 25, Etablissements modified by Mayr and Nakamaya further discloses a drill guide 52 formed to guide a drill toward a center axis of one of the at least two peripheral apertures.

Allowable Subject Matter
Claims 1-7, 22, and 23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claims are allowable for the reasons set forth on pages 6-10 of Applicant’s Remarks dated 02/25/2021.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 8, 9, 11-16, 21, 22, 24, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Remarks, filed 02/25/2021, with respect to the 35 U.S.C. 112 first paragraph rejection of claim 1 have been fully considered and are persuasive.  The 112 first paragraph rejection of claim 1 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633